11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Plantation Pipe Line Company,                  * From the 261st District
                                                 Court of Travis County,
                                                 Trial Court No. D-1-GN-10-004057.

Vs. No. 11-12-00029-CV                         * August 29, 2014

Highlands Insurance Company,                   * Opinion by Willson, J.
in Receivership,                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion, we
reverse the judgment of the trial court, and we remand this cause to the trial court for
further proceedings consistent with this opinion. The costs incurred by reason of
this appeal are taxed against Highlands Insurance Company, in Receivership.